UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

KYUNG SUNG SCHOOL OF                        )
ORIENTAL MEDICINE,                          )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )      Civ. Action No. 10-1709 (RJL)
                                            )
NATIONAL CERTIFICATION                      )
COMMISSION FOR                              )
ACUPUNCTURE AND ORIENTAL                    )
MEDICINE,                                   )
                                           )
              Defendant.                   )

                                                 ~
                                MEMORANDUM ORDER
                                 (December $Q-, 2010) [#7]

       Plaintiff, Kyung Sung School of Oriental Medicine, brought this action against

defendant National Certification Commission for Acupuncture and Oriental Medicine,

seeking compensatory damages for alleged breach of oral contract and promissory estoppel.

Presently before the Court is defendant's motion to dismiss claiming that the statute of frauds

mandates dismissal. For the following reasons, the Court GRANTS defendant's motion to

dismiss.

       Local Rule of Civil Procedure 7(b) provides that an opposing party has 14 days to file

a memorandum in opposition to the motion and if such party fails to do so, the court may

treat the motion as conceded. LCvR.7(b). This rule is a "docket-management tool that

facilitates efficient and effective resolution of motions by requiring the prompt joining of

issues." Fox v. American Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004). In Fox, the
D.C. Circuit affirmed the District Court's holding that "because the plaintiffs failed to

respond to the defendant's ... motion, the court treats the motion as conceded and grants the

motion." Id. (citations omitted). Whether to treat the motion as conceded under Local Rule

of Civil Procedure 7(b) is highly discretionary; and our Circuit Court has noted that .Iwhere

the district court relies on the absence of a response as a basis for treating the motion as

conceded, [the D.C. Circuit will] honor its enforcement of the rule." Twelve John Does v.

District o/Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997).

          In light of the fact that plaintiff failed to file an opposition to defendants' motion to

dismiss, the Court will treat defendants' motion as conceded. LCvR 7(b). Accordingly, it

is hereby

          ORDERED that the defendant's Motion to Dismiss [#7] is GRANTED, and it is

further

          ORDERED that the above-captioned case be DISMISSED with prejudice.

          SO ORDERED.




                                                             United States District Judge




                                                 2